DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.

Status of Claims
Claim 1-6, 8-14, and 66-72 are pending and under examination.
Claims 7, and 15-65 have been canceled.

Response to Amendment
The amended claims received on 02/16/2022 have overcome each claim objection previously set forth in the Final Rejection mailed on 11/16/2021. However, new claim objections have been set forth. 
The amended claims have overcome each 112(b) rejection previously set forth in the Final Rejection. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 02/16/2022, the previous prior art rejection based on Ganz has been withdrawn and a new prior art rejection is set forth (see below).

Claim Objections
Claims 4, and 67 are objected to because of the following informalities:
Claim 4 recites “a planar gripping surface configured to lift a lid of a laboratory plate configured to be pivotable relative to said base” which is a grammatical/clerical error and should recite “a planar gripping surface configured to lift a lid of a laboratory plate and are configured to be pivotable relative to said base”.  Furthermore, the examiner requests applicants use the same terminology when referring to the same features of the device.  In this case, the examiner requests applicants amend “said base” to recite “said base platform” and “the platform” to “the base platform”.
Claim 67 line 10 recites “so that device comprises”.  The examiner requests applicants include article “the” before “device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 67 line 19 recites “each gripping member comprises a top portion”.  Claim 67 line 6 recites “a first gripping member proximal end” and claim 67 lines 7-8 recite “a second gripping member proximal end”.  It is unclear if there is a structural distinction between the “top portion” and the “proximal end” or if applicants are simply referring to the sample feature of the device using different terminology and modifiers.  Perhaps applicants are intending to recite “each gripping member comprises the proximal end”?
Claims 68-69 are also rejected by their dependency from claim 67.

Claim 67 line 21 recites “a distal end”.  There is insufficient antecedent basis for this term in the claims.  Claim 67 line 13 previously refers to “a distal end”.  It is unclear if applicants are referring to the previously recited distal end or if there is another distal end of the gripping tip.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 67-72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganz et al. (US Patent No. 6,360,792; already of record – hereinafter “Ganz”).

Regarding claim 67, Ganz discloses a device (Ganz; figs. 41-42, 50-55, col. 12 lines 2-61), the device comprising: 
(a) a base platform (Ganz; fig. 41, #116A, col. 12 lines 3-4) having a first side and a second side opposite said first side (Ganz; fig. 50, col 12 lines 2-23 – a first side on which stack support piece 20 is mounted along said first direction, and a second side along said first direction and opposite said first side); and 
(b) at least two first gripping members each pivotally attached at a first gripping member proximal end to said first side of said base platform and at least two second gripping members each pivotally attached at a second gripping member proximal end to said second side of said base platform, wherein each of the at least two first gripping members forms a pair of opposing gripping members with an opposing gripping member of the at least two second gripping members so that the device comprises at least two pairs of opposing gripping members (Ganz; figs. 50-52, col. 12 lines 2-23 –Ganz discloses a pair of opposing stack support pieces 120 pivotally attached to said first side and said second side.  Two first gripping members of the two pairs of opposing gripping members and two second gripping members of the two pairs of opposing gripping members.  The two first gripping members and two second gripping member forming the at least two pairs of opposing gripping members), 

    PNG
    media_image1.png
    205
    298
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    672
    408
    media_image2.png
    Greyscale

wherein each of said at least two first gripping members and said at least two second gripping members includes a gripping tip disposed at a distal end of a respective gripping member and each of said at least two first gripping members and said at least two second gripping members extends down from said base platform so that the gripping tip is below any portion of the base platform (Ganz discloses gripping members 120 extend down from base 116A sides and include a gripping tip 134 disposed on a distal end of each gripping member; fig. 50, #134, col. 12 lines 2-43.  The gripping tip 134 extends below an upper portion of said base platform; fig. 41), 
wherein each pair of opposing gripping members are movable from a first closed position to a second opened position (Ganz teaches gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53), 
wherein each gripping member comprises a top portion configured to pivotally attach to the base platform (Ganz teaches gripping members 120 comprising a top portion including a torsion spring 132 that is located at mount 130 on axis 131 where gripping members 120 are pivotally attached to said base platform 116A; figs. 50-51, col. 12 lines 12-23), 
an elongated portion extending down from the base platform to the gripping tip disposed at a distal end of the gripping member (Ganz discloses gripping members 120 extend down from base platform 116A sides to gripping tip 134 disposed on a distal end of each gripping member; fig. 50, #134, col. 12 lines 2-43), and 
a curved portion connecting the top portion to the elongated portion (Ganz discloses the top portion and elongated portion of each gripping member is connected by a 90 degree curve in the XY axis that projects into the Z axis), and

    PNG
    media_image3.png
    299
    741
    media_image3.png
    Greyscale

wherein said device further comprises at least one spring for each gripping member urging the gripping member to said first closed position (Ganz teaches torsion spring 132 urges gripping member 120 to the first closed position; fig. 51, col. 12 lines 12-23).  

Regarding claim 68, Ganz teaches the device of claim 67 above, wherein each gripping tip is configured to engage an underside edge of a lid of a laboratory plate positioned underneath the base platform to allow for removal of the lid from the laboratory plate (Ganz teaches gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A by a hook-shaped extremity 134; col. 12 lines 2-61).  

Regarding claim 69, Ganz teaches the device of claim 67 above, wherein each gripping tip comprises a hook and is configured to slide over an edge of a lid of a laboratory plate positioned underneath the base platform thereby separating for each of the at least two pairs of the opposing gripping members, a first gripping member of the at least two first gripping member and an opposing gripping member of the at least two second gripping members until the hook engages under the lid (Ganz teaches gripping members 120 comprise a hook 134 and are biased by torsion spring 132 to be in a first position rotated inwards but can be reversibly flexed to a second position pushed outward when pushed against lid of microplate 6A; figs. 52-53, col. 12 lines 2-61).  

Regarding claim 70, Ganz discloses a device for removing lids from laboratory plates (Ganz; figs. 41-42, 50-55, col. 12 lines 2-61), the device comprising: 
(a) a base platform (Ganz; fig. 41, #116A, col. 12 lines 3-4) having a first side and a second side opposite said first side (Ganz; fig. 50, col 12 lines 2-23 – a first side on which stack support piece 20 is mounted along said first direction, and a second side along said first direction and opposite said first side); and 
(b) at least two first gripping members each pivotally attached at a first gripping member proximal end to said first side of said base platform and at least two second gripping members each pivotally attached at a second gripping member proximal end to said second side of said base plat7PATENTAttorney Ref: 04268.034US1/vlb/jebform, wherein each of the at least two first gripping members forms a pair of opposing gripping members with an opposing gripping member of the at least two second gripping members (Ganz; figs. 50-52, col. 12 lines 2-23 –Ganz discloses a pair of opposing stack support pieces 120 pivotally attached to said first side and said second side.  Two first gripping members of the two pairs of opposing gripping members and two second gripping members of the two pairs of opposing gripping members.  The two first gripping members and two second gripping member forming the at least two pairs of opposing gripping members), 

    PNG
    media_image1.png
    205
    298
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    672
    408
    media_image2.png
    Greyscale

wherein each of said at least two first gripping members and said at least two second gripping members includes a gripping tip disposed at a distal end of a respective gripping member and each of said at least two first gripping members and said at least two second gripping members extends down from said base platform so that the gripping tip is below any portion of the base platform (Ganz discloses gripping members 120 extend down from base 116A sides and include a gripping tip 134 disposed on a distal end of each gripping member; fig. 50, #134, col. 12 lines 2-43.  The gripping members 120 extend from an upper portion of said base platform; fig. 41.), wherein 
each pair of opposing gripping members are configured to default to a resting first closed position, can be reversibly flexed to an expanded second open position when pushed onto a laboratory plate having a lid when the laboratory plate is positioned underneath the base platform and then move to intermediate gripping position to clasp the lid from the laboratory plate (Ganz discloses gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A in an intermediate gripping position; col. 12 lines 2-61), wherein 
the intermediate gripping position is between the resting first closed position and the expanded second open position (Ganz discloses gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A in an intermediate gripping position; col. 12 lines 2-61); and 
wherein each gripping member has a pivot point at a shoulder joint connecting the gripping member to said base platform and configured to allow the gripping member to swing inwardly and outwardly relative to the base platform (Ganz discloses each gripping member 120 has a pivot point at should joint created by axis 131 connecting the gripping member 120 to said base 116a that allows inwardly and outwardly swinging of the gripping members; figs. 50-51, col. 12 lines 12-23).

Regarding claim 71, Ganz discloses the device of claim 70 above, wherein said device further comprises at least one torsion spring within each shoulder joint of each gripping member (Ganz teaches torsion spring 132 is located at mount 130 on axis 131 where gripping member 120 is pivotally attached to said base platform 116A; figs. 50-51, col. 12 lines 12-23).

Regarding claim 72, Ganz discloses the device of claim 70 above, wherein each gripping tip comprises a guiding surface configured to have initial contact with a top edge of the lid of the laboratory plate and configured to expand the gripping members into the expanded second open position and each gripping tip further comprise a gripping surface configured to lift the lid and hold the lid underneath the base platform (Ganz disclose said gripping members 120 are biased by torsion spring 132 to be in said first position rotated inwards but can be flexed open to said second position pushed outward when tapered end 134 is pushed against lid of microplate 6a; fig. 52-53, col. 12 lines 2-61).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 67-72 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz, in view of Haslam et al. (US Patent No. 6,998,094 – hereinafter “Haslam”). 

Regarding claim 67, Ganz discloses a device (Ganz; figs. 41-42, 50-55, col. 12 lines 2-61), the device comprising: 
(a) a base platform (Ganz; fig. 41, #116A, col. 12 lines 3-4) having a first side and a second side opposite said first side (Ganz; fig. 50, col 12 lines 2-23 – a first side on which stack support piece 20 is mounted along said first direction, and a second side along said first direction and opposite said first side); and 
(b) at least two first gripping members each pivotally attached at a first gripping member proximal end to said first side of said base platform and at least two second gripping members each pivotally attached at a second gripping member proximal end to said second side of said base platform, wherein each of the at least two first gripping members forms a pair of opposing gripping members with an opposing gripping member of the at least two second gripping members so that the device comprises at least two pairs of opposing gripping members (Ganz; figs. 50-52, col. 12 lines 2-23 –Ganz discloses a pair of opposing stack support pieces 120 pivotally attached to said first side and said second side.  Two first gripping members of the two pairs of opposing gripping members and two second gripping members of the two pairs of opposing gripping members.  The two first gripping members and two second gripping member forming the at least two pairs of opposing gripping members), 

    PNG
    media_image1.png
    205
    298
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    672
    408
    media_image2.png
    Greyscale

wherein each of said at least two first gripping members and said at least two second gripping members includes a gripping tip disposed at a distal end of a respective gripping member and each of said at least two first gripping members and said at least two second gripping members extends down from said base platform (Ganz discloses gripping members 120 extend down from base 116A sides and include a gripping tip 134 disposed on a distal end of each gripping member; fig. 50, #134, col. 12 lines 2-43), 
wherein each pair of opposing gripping members are movable from a first closed position to a second opened position (Ganz teaches gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53), 
wherein each gripping member comprises a top portion configured to pivotally attach to the base platform (Ganz teaches gripping members 120 comprising a top portion including a torsion spring 132 that is located at mount 130 on axis 131 where gripping members 120 are pivotally attached to said base platform 116A; figs. 50-51, col. 12 lines 12-23), 
an elongated portion extending down from the base platform to the gripping tip disposed at a distal end of the gripping member (Ganz discloses gripping members 120 extend down from base platform 116A sides to gripping tip 134 disposed on a distal end of each gripping member; fig. 50, #134, col. 12 lines 2-43), and 
a curved portion connecting the top portion to the elongated portion (Ganz discloses the top portion and elongated portion of each gripping member is connected by a 90 degree curve in the XY axis that projects into the Z axis), and

    PNG
    media_image3.png
    299
    741
    media_image3.png
    Greyscale

wherein said device further comprises at least one spring for each gripping member urging the gripping member to said first closed position (Ganz teaches torsion spring 132 urges gripping member 120 to the first closed position; fig. 51, col. 12 lines 12-23).  
Ganz does not disclose the gripping tip is below any portion of the base platform. 
However, Haslam teaches the analogous art of a device (Haslam; fig. 15, #216, col. 17 lines 10-33) comprising a base platform having a first side, a second side, a top surface and a bottom surface (Haslam teaches four elongate upright members 220 that define four sides, a top surface 223 and a bottom surface 221; fig. 15, col. 17 lines 10-33), at least two first gripping member attached to said first side of said base platform and at least two second gripping member attached to said second side of said base platform (Haslam; figs. 15 & 16, #228, col. 17 lines 34-57), each gripping member comprising a gripping tip (Haslam; fig. 16, #229-232, col. 17 lines 34-57) wherein the gripping tip is below any portion of the base platform (Haslam; figs. 15 & 16, #229-232 are below 221).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least two first gripping member and at least two second gripping members comprising a gripping tip disposed at a distal end of each respective gripping member of Ganz to be configured such that the gripping members extend from a bottom surface of the base platform with the gripping tip of each gripping member being below any portion of the base platform, as taught by Haslam, because Haslam teaches the gripping members that extend from a bottom surface of the base platform with the gripping tip of each gripping member being below any portion of the base platform forms a receptacle which is adapted to receive a quantity of well plates; col. 17 lines 23-26; that can be released from the receptacle when the gripping tip is engaged; col. 17 lines 47-53).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ganz and Haslam both teach a device comprising a base platform with two pairs of opposing gripping members affixed to opposite sides of the base platform.

Regarding claim 68, modified Ganz teaches the device of claim 67 above, wherein each gripping tip is configured to engage an underside edge of a lid of a laboratory plate positioned underneath the base platform to allow for removal of the lid from the laboratory plate (The modification of the at least two first gripping member and at least two second gripping members comprising a gripping tip disposed at a distal end of each respective gripping member of Ganz to be configured such that the gripping members extend from a bottom surface of the base platform with the gripping tip of each gripping member being below any portion of the base platform, as taught by Haslam, has previously discussed in claim 1 above. Ganz teaches gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A by a hook-shaped extremity 134; col. 12 lines 2-61).  

Regarding claim 69, modified Ganz teaches the device of claim 67 above, wherein each gripping tip comprises a hook and is configured to slide over an edge of a lid of a laboratory plate positioned underneath the base platform thereby separating for each of the at least two pairs of the opposing gripping members, a first gripping member of the at least two first gripping member and an opposing gripping member of the at least two second gripping members until the hook engages under the lid (The modification of the at least two first gripping member and at least two second gripping members comprising a gripping tip disposed at a distal end of each respective gripping member of Ganz to be configured such that the gripping members extend from a bottom surface of the base platform with the gripping tip of each gripping member being below any portion of the base platform, as taught by Haslam, has previously discussed in claim 1 above.  Ganz teaches gripping members 120 comprise a hook 134 and are biased by torsion spring 132 to be in a first position rotated inwards but can be reversibly flexed to a second position pushed outward when pushed against lid of microplate 6A; figs. 52-53, col. 12 lines 2-61).  

Regarding claim 70, Ganz discloses a device for removing lids from laboratory plates (Ganz; figs. 41-42, 50-55, col. 12 lines 2-61), the device comprising: 
(a) a base platform (Ganz; fig. 41, #116A, col. 12 lines 3-4) having a first side and a second side opposite said first side (Ganz; fig. 50, col 12 lines 2-23 – a first side on which stack support piece 20 is mounted along said first direction, and a second side along said first direction and opposite said first side); and 
(b) at least two first gripping members each pivotally attached at a first gripping member proximal end to said first side of said base platform and at least two second gripping members each pivotally attached at a second gripping member proximal end to said second side of said base plat7PATENTAttorney Ref: 04268.034US1/vlb/jebform, wherein each of the at least two first gripping members forms a pair of opposing gripping members with an opposing gripping member of the at least two second gripping members (Ganz; figs. 50-52, col. 12 lines 2-23 –Ganz discloses a pair of opposing stack support pieces 120 pivotally attached to said first side and said second side.  Two first gripping members of the two pairs of opposing gripping members and two second gripping members of the two pairs of opposing gripping members.  The two first gripping members and two second gripping member forming the at least two pairs of opposing gripping members), 

    PNG
    media_image1.png
    205
    298
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    672
    408
    media_image2.png
    Greyscale

wherein each of said at least two first gripping members and said at least two second gripping members includes a gripping tip disposed at a distal end of a respective gripping member and each of said at least two first gripping members and said at least two second gripping members extends down from said base platform (Ganz discloses gripping members 120 extend down from base 116A sides and include a gripping tip 134 disposed on a distal end of each gripping member; fig. 50, #134, col. 12 lines 2-43), wherein 
each pair of opposing gripping members are configured to default to a resting first closed position, can be reversibly flexed to an expanded second open position when pushed onto a laboratory plate having a lid when the laboratory plate is positioned underneath the base platform and then move to intermediate gripping position to clasp the lid from the laboratory plate (Ganz discloses gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A in an intermediate gripping position; col. 12 lines 2-61), wherein 
the intermediate gripping position is between the resting first closed position and the expanded second open position (Ganz discloses gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A in an intermediate gripping position; col. 12 lines 2-61); and 
wherein each gripping member has a pivot point at a shoulder joint connecting the gripping member to said base platform and configured to allow the gripping member to swing inwardly and outwardly relative to the base platform (Ganz discloses each gripping member 120 has a pivot point at should joint created by axis 131 connecting the gripping member 120 to said base 116a that allows inwardly and outwardly swinging of the gripping members; figs. 50-51, col. 12 lines 12-23).
Ganz does not disclose the gripping tip is below any portion of the base platform. 
However, Haslam teaches the analogous art of a device (Haslam; fig. 15, #216, col. 17 lines 10-33) comprising a base platform having a first side, a second side, a top surface and a bottom surface (Haslam teaches four elongate upright members 220 that define four sides, a top surface 223 and a bottom surface 221; fig. 15, col. 17 lines 10-33), at least two first gripping member attached to said first side of said base platform and at least two second gripping member attached to said second side of said base platform (Haslam; figs. 15 & 16, #228, col. 17 lines 34-57), each gripping member comprising a gripping tip (Haslam; fig. 16, #229-232, col. 17 lines 34-57) wherein the gripping tip is below any portion of the base platform (Haslam; figs. 15 & 16, #229-232 are below 221).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least two first gripping member and at least two second gripping members comprising a gripping tip disposed at a distal end of each respective gripping member of Ganz to be configured such that the gripping members extend from a bottom surface of the base platform with the gripping tip of each gripping member being below any portion of the base platform, as taught by Haslam, because Haslam teaches the gripping members that extend from a bottom surface of the base platform with the gripping tip of each gripping member being below any portion of the base platform forms a receptacle which is adapted to receive a quantity of well plates; col. 17 lines 23-26; that can be released from the receptacle when the gripping tip is engaged; col. 17 lines 47-53).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ganz and Haslam both teach a device comprising a base platform with two pairs of opposing gripping members affixed to opposite sides of the base platform.

Regarding claim 71, Ganz discloses the device of claim 70 above, wherein said device further comprises at least one torsion spring within each shoulder joint of each gripping member (Ganz teaches torsion spring 132 is located at mount 130 on axis 131 where gripping member 120 is pivotally attached to said base platform 116A; figs. 50-51, col. 12 lines 12-23).

Regarding claim 72, Ganz discloses the device of claim 70 above, wherein each gripping tip comprises a guiding surface configured to have initial contact with a top edge of the lid of the laboratory plate and configured to expand the gripping members into the expanded second open position and each gripping tip further comprise a gripping surface configured to lift the lid and hold the lid underneath the base platform (The modification of the at least two first gripping member and at least two second gripping members comprising a gripping tip disposed at a distal end of each respective gripping member of Ganz to be configured such that the gripping members extend from a bottom surface of the base platform with the gripping tip of each gripping member being below any portion of the base platform, as taught by Haslam, has previously discussed in claim 1 above.  Ganz disclose said gripping members 120 are biased by torsion spring 132 to be in said first position rotated inwards but can be flexed open to said second position pushed outward when tapered end 134 is pushed against lid of microplate 6a; fig. 52-53, col. 12 lines 2-61.

Claim(s) 1, 3-6, 8-11, 14, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz, in view of Mainquist et al. (US Patent No. 6,534,014; already of record – hereinafter “Mainquist”), and further in view of Haslam.

Regarding claim 1, Ganz discloses a device (Ganz; figs. 41-42, 50-55, col. 12 lines 2-61) comprising: 
(a) a base platform (Ganz; fig. 41, #116A, col. 12 lines 3-4) having 
(i) a length extending along a first direction (Ganz; figs. 41 & 50 - output chamber 116a having a length extending horizontally along a first direction) and a width perpendicular to said length (Ganz; figs. 42, 50, & 52 – output chamber 116a having a width perpendicular to said length), 
(ii) a first side along said first direction and a second side along said first direction and opposite said first side (Ganz; fig. 50, col 12 lines 2-23 – a first side on which stack support piece 20 is mounted along said first direction, and a second side along said first direction and opposite said first side), 
(iii) a front side across said first direction and an opposite back side across said first direction (Ganz; figs. 42 & 50 – front side flanges across said first direction and an opposite back side across said first direction), 
(iv) a top surface, and (v) a bottom surface, which is opposite to the top surface (Ganz; figs. 50-52 – top and bottom surfaces of bottom flange); and
(b) at least two first gripping members each pivotally attached at a first gripping member proximal end to said first side of said base platform and at least two second gripping members each pivotally attached at a second gripping member proximal end to said second side of said base platform, wherein each of the at least two first gripping members forms a pair of opposing gripping members with an opposing gripping member of the at least two second gripping members so that the device comprises at least two pairs of opposing gripping member (Ganz; figs. 50-52, col. 12 lines 2-23 – Ganz discloses stack support pieces 120 pivotally attached to a first side and said second side of the base platform 116A.  The stack support piece 120 on the first side comprising two first gripping members that oppose to two second gripping members on the second side of the base platform), 

    PNG
    media_image1.png
    205
    298
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    672
    408
    media_image2.png
    Greyscale

Wherein each of said at least two first gripping members and said at least two second gripping members includes a gripping tip disposed at a distal end of a respective gripping member and each of said at least two first gripping members and said at least two second gripping members extends down from said base platform (Ganz discloses gripping members 120 extend down from base 116A sides and include a gripping tip 134 disposed on a distal end; fig. 50, #134, col. 12 lines 2-43).
Ganz does not disclose wherein the base platform is configured or adapted to be attached to a robotic arm. However, Mainquist teaches the analogous art of a device for handling laboratory plates (Mainquist; fig. 17, #105, col. 8 lines 63-67, col. 9 lines 1-35), comprising a base platform (Mainquist; fig. 17, #109, col. 8 lines 66-67), wherein the base platform is configured or adapted to be attached to a robotic arm (Mainquist; fig. 17, #108, #109, col. 8 lines 66-67). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base platform of Ganz with a configuration to be attached to a robotic arm, as taught by Mainquist, because Mainquist teaches the base platform having a configuration to be attached to a robotic arm allows the transportation of said laboratory plates between various work stations in order to perform various processing tasks on the laboratory plates (Mainquist; col. 8 lines 63-67, col. 9 lines 1-12).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ganz and Mainquist both teach a device for handling laboratory plates that perform various processing operations on the laboratory plates. 
Modified Ganz does not disclose the gripping tip is below the bottom surface of the base platform. However, Haslam teaches the analogous art of a device (Haslam; fig. 15, #216, col. 17 lines 10-33) comprising a base platform having a first side, a second side, a top surface and a bottom surface (Haslam teaches four elongate upright members 220 that define four sides, a top surface 223 and a bottom surface 221; fig. 15, col. 17 lines 10-33), at least two first gripping member attached to said first side of said base platform and at least two second gripping member attached to said second side of said base platform (Haslam; figs. 15 & 16, #228, col. 17 lines 34-57), each gripping member comprising a gripping tip (Haslam; fig. 16, #229-232, col. 17 lines 34-57) wherein the gripping tip is below the bottom surface of the base platform (Haslam; figs. 15 & 16, #229-232 are below 221). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least two first gripping member and at least two second gripping members comprising a gripping tip disposed at a distal end of each respective gripping member of modified Ganz to be configured such that the gripping members extend from a bottom surface of the base platform with the gripping tip of each gripping member being below the bottom surface of the base platform, as taught by Haslam, because Haslam teaches the gripping members that extend from a bottom surface of the base platform with the gripping tip of each gripping member being below the bottom surface of the base platform form a receptacle which is adapted to receive a quantity of well plates; col. 17 lines 23-26; that can be released from the receptacle when the gripping tip is engaged; col. 17 lines 47-53).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ganz and Haslam both teach a device comprising a base platform with two pairs of opposing gripping members affixed to opposite sides of the base platform.

Regarding claim 3, modified Ganz teaches the device of claim 1 above, wherein each of said at least two first gripping members and each of said at least two second gripping member is movable from a first closed position to a second opened position, wherein the first closed position is a resting or default position and wherein each gripping tip comprises a hook-shaped extremity configured to engage an underside edge of a lid of a laboratory plate. (Ganz teaches gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A by a hook-shaped extremity 134; col. 12 lines 2-61).  
Modified Ganz does not explicitly teach the lid is held underneath the bottom surface of the platform.
However, modified Ganz does provide support for the gripping members extend from a bottom surface of the base platform with the gripping tip of each gripping member being below the bottom surface of the base platform (The modification of the at least two first gripping member and at least two second gripping members comprising a gripping tip disposed at a distal end of each respective gripping member of Ganz to be configured such that the gripping members extend from a bottom surface of the base platform with the gripping tip of each gripping member being below the bottom surface of the base platform, as taught by Haslam, has previously discussed in claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the relative dimensions of the at least two first gripping member and the at least two second gripping member with respect to the bottom surface of the base platform of modified Ganz to be configured such that the lid is held underneath the bottom surface of the platform, because the at least two first gripping members and the at least two second gripping member having relative dimensions with respect to the bottom surface of the base platform to be configured such that the lid is held underneath the bottom surface of the base platform would provide an operator with the additional benefit of being able to visually confirm whether a lid has been loaded in the device.  The modification resulting in the lid being held underneath the bottom surface of the platform.  Additionally, the courts held that changes in size, shape, or proportion did not patentably distinguish over the prior art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP. 2144.04 (IV). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a change in size/proportion/shape of the at least two first gripping members and the at least two second gripping member with respect to the bottom surface of the base platform.

Regarding claim 4, modified Ganz teaches the device of claim 1 above, wherein each of said at least two first gripping members and each of said at least two second gripping member includes a gripping hook comprising a planar gripping surface configured to lift a lid of a laboratory plate configured to be pivotable relative to said base, wherein the planar gripping surface of each of said at least two first gripping member and each of said at least two second gripping members is parallel to the bottom surface of the platform (The modification of the at least two first gripping member and at least two second gripping members comprising a gripping tip disposed at a distal end of each respective gripping member of Ganz to be configured such that the gripping members extend from a bottom surface of the base platform with the gripping tip of each gripping member being below the bottom surface of the base platform, as taught by Haslam, has previously discussed in claim 1 above.  Ganz teaches gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A by a hook comprising a gripping surface 134 to lift said lid; col. 12 lines 2-61. The gripping member includes a gripping hook having a planar gripping surface parallel to the bottom surface of the base platform; fig. 51).  

Regarding claim 5, modified Ganz teaches the device of claim 1 above, wherein said gripping members are configured to lift a lid off of a laboratory plate (Ganz teaches gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A by a hook comprising a gripping surface 134 to lift said lid; col. 12 lines 2-61).

Regarding claim 6, modified Ganz teaches the device of claim 3 above, wherein said device comprises at least one spring for each gripping member configured to urge the gripping member to said first closed position (Ganz teaches torsion spring 132 urges gripping member 120 to the first closed position; fig. 51, col. 12 lines 12-23).2PATENTAttorney Ref: 04268.034US1/vlb/jeb

Regarding claim 8, modified Ganz teaches the device of claim 6 above, where said at least one spring is a torsion spring (Ganz; figs. 50-52, #132, col. 12 lines 12-23)

Regarding claim 9, modified Ganz teaches the device of claim 6 above, wherein said at least one spring is located where said gripping member is pivotally attached to said base platform (Ganz teaches torsion spring 132 is located at mount 130 on axis 131 where gripping member 120 is pivotally attached to said base platform 116A; figs. 50-51, col. 12 lines 12-23) and each gripping member comprises an elongated portion extending from the base platform (Ganz; figs, 50-51) below the bottom surface of the base platform (The modification of the at least two first gripping member and at least two second gripping members comprising a gripping tip disposed at a distal end of each respective gripping member of Ganz to be configured such that the gripping members extend from a bottom surface of the base platform with the gripping tip of each gripping member being below the bottom surface of the base platform, as taught by Haslam, has previously discussed in claim 1 above).

Regarding claim 10, modified Ganz teaches the device of claim 3 above, wherein said gripping members are configured to be in said first closed position but can be reversibly flexed open to said second open position when said gripping members are pushed onto the lid of the laboratory plate positioned below the bottom surface of the base platform (The modification of the at least two first gripping member and at least two second gripping members comprising a gripping tip disposed at a distal end of each respective gripping member of Ganz to be configured such that the gripping members extend from a bottom surface of the base platform with the gripping tip of each gripping member being below the bottom surface of the base platform, as taught by Haslam, has previously discussed in claim 1 above.  Ganz teaches said gripping members 120 are biased by torsion spring 132 to be in said first position rotated inwards but can be flexed open to said second position pushed outward when pushed against lid of microplate 6a; fig. 52-53, col. 12 lines 2-61).  
Note: “when said gripping members are pushed onto a lid of a laboratory plate” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)

Regarding claim 11, modified Ganz teaches the device of claim 1 above, wherein said gripping members are configured to default to a first closed position, can be reversibly flexed to a second open position when said gripping members are pushed onto a laboratory plate positioned below the bottom surface of the base platform and then move to an intermediate gripping position to clasp a lid from said laboratory plate (The modification of the at least two first gripping member and at least two second gripping members comprising a gripping tip disposed at a distal end of each respective gripping member of Ganz to be configured such that the gripping members extend from a bottom surface of the base platform with the gripping tip of each gripping member being below the bottom surface of the base platform, as taught by Haslam, has previously discussed in claim 1 above.  Ganz teaches gripping members 120 are biased by torsion spring 132 to be in a first position rotated inwards but can be reversibly flexed to a second position pushed outward when pushed against lid of microplate 6A. Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A by a hook-shaped extremity 134; figs. 52-53, col. 12 lines 2-61).
Note: “when said gripping member are pushed onto said plate” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  

Regarding claim 14, modified Ganz teaches the device of claim 1 above, wherein each gripping member has a pivot point at a shoulder joint connecting the proximal end of the gripping member to said base platform (Ganz teaches each gripping member 120 has a pivot point at should joint created by axis 131 connecting the gripping member 120 to said base 116a; figs. 50-51, col. 12 lines 12-23).

Regarding claim 66, modified Ganz teaches the device of claim 1 above.
Modified Ganz does not teach wherein the at least two first gripping members comprise at least three first gripping members each pivotally attached to said first side of said base platform and the at least two second gripping member comprise at least three second gripping members each pivotally attached to said second side of said base platform, so that the device comprises at least three pairs of opposing gripping members.
However, Ganz does provide support for at least two pairs of opposing gripping members including at least two first gripping members each pivotally attached to said first side of said base platform and at least two second gripping members each pivotally attached to said second side of said base platform (Ganz; figs. 50-52, col. 12 lines 2-23 –Ganz discloses a pair of opposing stack support pieces 120 pivotally attached to said first side and said second side.  Two first gripping members of the two pairs of opposing gripping members and two second gripping members of the two pairs of opposing gripping members.  The two first gripping members and two second gripping member forming the at least two pairs of opposing gripping members), 

    PNG
    media_image1.png
    205
    298
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    672
    408
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the number of pairs of opposing gripping members of Ganz to comprise at least three pairs of opposing gripping members, because changing the number of opposing pairs of gripping member is merely a duplication of parts that would allow additional points of contact between the gripping members and the lid of the laboratory plate to ensure more stability when transported by the robotic arm.  The modification resulting in the device comprising at least three pairs of opposing gripping members.  Additionally, the courts held that reversal, duplication, or rearrangement of parts did not patentably distinguish over the prior art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a duplication of parts. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ganz, in view of Mainquist, in view of Haslam, and further in view of Shimono (US 2015/0066199; Pub. Date: Mar. 5, 2015; already of record – hereinafter “Shimono”).

Regarding claim 2, modified Ganz teaches the device of claim 1 above.
Modified Ganz does not teach the device further comprising at least one proximity sensor attached to said device configured to detect the proximity of a laboratory plate below said base platform.
However, Shimono teaches the analogous art of a device (Shimono; fig. 2, #10, [0035]) comprising a base platform (Shimono; fig. 2, #21, [0035]) having a length extending along a first direction and a width perpendicular to said length, a first side along said first direction and a second side along said first direction and opposite said first side, a front side across said first direction and an opposite back side across said first direction, a top surface, and a bottom surface (Shimono; fig. 2, #21, [0035]), wherein the device comprises at least one proximity sensor attached to said device configured to detect the proximity below said base plate (Shimono; fig. 3A-C, #24-26, [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bottom of the base of modified Ganz to further include at least one proximity sensor attached to the bottom of said base to detect the proximity below said base, as taught by Shimono, because Shimono teaches the at least one proximity sensor attached to said device below said base detects the existence of an article below the base, and can additional be used to avoid a collision if an obstacle exists in a path of movement of the device; [0038, 0040-0041, 0051], and that the proximity sensor can avoid damaging the article when the device is in close proximity; [0048].  Furthermore, the modification resulting in the proximity sensors being configured to detect plates below said base since Shimono teaches detections of articles and a plate is an article.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ganz and Shimono both teach a device (Shimono; fig. 2, #10, [0035]) comprising a base platform (Shimono; fig. 2, #21, [0035]) having a length extending along a first direction and a width perpendicular to said length, a first side along said first direction and a second side along said first direction and opposite said first side, a front side across said first direction and an opposite back side across said first direction, a top surface, and a bottom surface (Shimono; fig. 2, #21, [0035]).
Note: “to detect the proximity of a laboratory plate below said base platform” relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz, in view of Mainquist, in view of Haslam, and further in view of Hosoda et al. (US Patent No. 4,715,637; already of record – hereinafter “Hosoda”).

Regarding claim 12, modified Ganz teaches the device of claim 1, having said gripping members.
Modified Ganz does not teach said gripping members are curved towards opposing gripping members.  
However, Hosoda teaches the analogous art of a device (Hosoda; fig. 19, col. 2 lines 42-47, col. 8 lines 10-11) comprising a base platform (Hosoda; fig. 19, #1, col. 8 lines 10-11), at least one pair of opposing gripping members including one or more gripping members pivotally attached to a first side of the base and one or more gripping member pivotally attached to a second side of the base, and the gripping members extending extend down from the base (Hosoda; fig. 19, #4, #5, col. 2 lines 48-56, col. 8 lines 11-14, col. 8 line 19), wherein the gripping members are curved towards opposing gripping members (Hosoda; fig. 19, #4A, #5A, col. 8 lines 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gripping members of modified Ganz with gripping member that are curved towards opposing gripping members, as taught by Hosoda, because Hosoda teaches the curved portion of the gripping members form a holding portion which holds the lower peripheral edge of an object to be grasped (Hosoda; col. 2 lines 51-54, col. 8 lines 37-40).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ganz and Hosoda both teach a device (Hosoda; fig. 19, col. 2 lines 42-47, col. 8 lines 10-11) comprising a base platform (Hosoda; fig. 19, #1, col. 8 lines 10-11), at least one pair of opposing gripping members including one or more gripping members pivotally attached to a first side of the base and one or more gripping member pivotally attached to a second side of the base, and the gripping members extending extend down from the base (Hosoda; fig. 19, #4, #5, col. 2 lines 48-56, col. 8 lines 11-14, col. 8 line 19).

Regarding claim 13, modified Ganz teaches the device of claim 1 above, having said gripping members beneath said base platform (The modification of the at least two first gripping member and at least two second gripping members comprising a gripping tip disposed at a distal end of each respective gripping member of Ganz to be configured such that the gripping members extend from a bottom surface of the base platform with the gripping tip of each gripping member being below the bottom surface of the base platform, as taught by Haslam, has previously discussed in claim 1 above).
Modified Ganz does not teach wherein said gripping members are curved inwardly beneath said base platform.  
However, Hosoda teaches the analogous art of a device (Hosoda; fig. 19, col. 2 lines 42-47, col. 8 lines 10-11) comprising a base platform (Hosoda; fig. 19, #1, col. 8 lines 10-11), at least one pair of opposing gripping members including one or more gripping members pivotally attached to a first side of the base and one or more gripping member pivotally attached to a second side of the base, and the gripping members extending extend down from the base (Hosoda; fig. 19, #4, #5, col. 2 lines 48-56, col. 8 lines 11-14, col. 8 line 19), wherein said gripping members are curved inwardly beneath said base (Hosoda; fig. 19, #4A, #5A, col. 8 lines 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gripping members of modified Ganz with gripping member that are curved inwardly beneath said base, as taught by Hosoda, because Hosoda teaches the curved portion of the gripping members form a holding portion which holds the lower peripheral edge of an object to be grasped (Hosoda; col. 2 lines 51-54, col. 8 lines 37-40).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ganz and Hosoda both teach a device (Hosoda; fig. 19, col. 2 lines 42-47, col. 8 lines 10-11) comprising a base platform (Hosoda; fig. 19, #1, col. 8 lines 10-11), at least one pair of opposing gripping members including one or more gripping members pivotally attached to a first side of the base and one or more gripping member pivotally attached to a second side of the base, and the gripping members extending extend down from the base (Hosoda; fig. 19, #4, #5, col. 2 lines 48-56, col. 8 lines 11-14, col. 8 line 19).

Response to Arguments
Applicants arguments filed on 02/16/2022 have been fully considered. 

Applicants argue on pages 8-10 of their remarks towards the 102 and 103 rejection over claims 1, 67, and 70 that Ganz does not teach the amended limitations of independent claims 1, 67, and 70.  Specifically, Ganz does not disclose “the gripping tip is below the bottom surface of the base platform”, with respect to claim 1, and “the gripping tip is below any portion of the base platform”, with respect to claims 67 and 70.  The examiner agrees with applicant(s) arguments and notes that the arguments are towards the amended claim language and do not apply to the current grounds of rejection.  Furthermore, the examiner has withdrawn the prior art rejection based on Ganz and has set forth a new prior art rejection which the examiner contends teaches the amended claim language.  

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Teasdale (US 2014/0196366) discloses a robotic gripper for removing lids from plates.
Nammoto et al. (US 2013/0183129) teaches a robotic gripper having three gripping members.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798